                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

RACQUEL LEWIS,                                        *

         Plaintiffs,                                  *

            v.                                        *           Civil Action No. RDB-18-1393

ANTWERPEN HYUNDAI OF                                  *
CLARKSVILLE, et al.,
                                                         *
        Defendants.
*       *     *     *            *      *  *   *    *   *                          *       *       *
                                     MEMORANDUM OPINION

        Plaintiff, Racquel Lewis (“Plaintiff” or “Lewis”) brings this pro se action against

Defendants Antwerpen Hyundai, Inc. t/a/ Antwerpen Hyundai of Clarksville (“Antwerpen

Hyundai” or the “Corporate Defendant”), Michael Antwerpen, Akbar Ali, Fares Hassan, Zil

Chauhdry, Ryan ___, and Ed ___1 (collectively, the “Individual Defendants”), alleging that

the Defendants discriminated and retaliated against her in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”). Currently pending before this

Court is the Defendants’ Motion to Dismiss.2 (ECF No. 16.) Despite receiving a Rule 12/56

Notice of the Defendants’ Motion on August 9, 2018, the Plaintiff has not filed a response.

(ECF No. 17.) The parties’ submissions have been reviewed and no hearing is necessary. See

Local Rule 105.6 (D. Md. 2014). For the reasons that follow, Defendants’ Motion to Dismiss

(ECF No. 16) is GRANTED and the Plaintiff’s claims are DISMISSED.


                                                            
1 Plaintiffs Complaint, Amended Complaint, and Second Amended Complaint fail to identify Defendant

Ryan and Defendant Ed’s last names.
2 Although the Motion to Dismiss is only filed by Defendants Antwerpen Hyundai, Michael Antwerpen, and

Ed __, these Defendants’ arguments are applicable to the remaining Defendants and Plaintiff’s claims against
those Defendants will be addressed as well.

                                                     1
 
                                           BACKGROUND

        In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia

Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black &

Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015)). Further, as a pro se Plaintiff, this Court

has “liberally construed” Lewis’ Pleadings and held them to “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007); Alley v.

Yadkin County Sheriff Dept., No. 17-1249, 698 F. App’x 141, 2017 WL 4415771 (4th Cir. Oct.

5, 2017).

        Plaintiff alleges that she began working for the Defendant Antwerpen Hyundai of

Clarksville (“Antwerpen Hyundai”) as a sales person in March of 2017. (ECF No. 5 at 8.)

Previously, she had worked for Antwerpen Nissan of Owings Mills. (Id.) Plaintiff asserts that

she was fired from the Owings Mills location in February of 2017 allegedly after she “spoke

back” to a General Manager. (Id. at 13.) Although Plaintiff does not set forth a clear

depiction of the facts in her Complaint, Amended Complaint, or Second Amended

Complaint,3 she appears to allege that she was discriminated and retaliated against on the

basis of her gender while an employee of Antwerpen Hyundai.

        Lewis’ clearest allegation of discrimination is that she was denied the opportunity to

work part-time while a male employee was permitted to work part-time. She alleges that she

requested to work part-time twice in April of 2017 and both requests were denied. (ECF No.


                                                            
3 Although the filing of an Amended Complaint, and in this case a Second Amended Complaint, ordinarily

supersedes and renders the Original Complaint of no effect, liberally construing the Plaintiff’s Complaints,
this Court gathers the background of this case from each of the Plaintiff’s Pleadings.

                                                     2
 
5. at 8.) This was despite the fact that she “worked very hard,” came “in on days off,” and

“pushed to stay” at work when she was sick. (Id.) Subsequently in June of 2017, a male

employee, Lasannah Tweh, began working at Hyundai Antwerpen and was permitted to

work part-time. (Id.)

       The rest of the Plaintiff’s Pleadings list miscellaneous “other events” that occurred

from January of 2017—before she began working at the Clarksville location—through

August of 2017. She describes computer problems, Defendant Zil ignoring her requests for

time off and other assistance, other negative interactions with co-workers, being given “fake

leads” and “some of [her] leads [being] taken away,” having her customers assigned to other

sales persons, and overhearing co-workers discussing her divorce and her other personal

matters. She also alleges that she had foreign applications downloaded onto her cell phone

which could be used to access the other applications on her phone. Finally, she alleges that

she had a tracking system installed on her car. In response to this alleged discrimination, in

June of 2017 Plaintiff filed a Charge of Discrimination with the United States Equal

Employment Opportunity Commission (“EEOC”).

        In August of 2017, the Plaintiff was terminated, allegedly after she accidentally sent

her sales manager text messages that were not intended for him. (ECF No. 5 at 12.)

Sometime thereafter, she requested a Notice of Right to Sue from the EEOC regarding her

Charge of Discrimination, which she received on February 18, 2018. (ECF No. 9.) On May

14, 2018, Plaintiff filed a pro se Complaint for Employment Discrimination in this Court

against the Defendants, alleging that they discriminated and retaliated against her in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”). (ECF


                                               3
 
No. 1.) Without ever serving any of the Defendants with a Summons or copy of the

Complaint, she subsequently filed an Amended Complaint on May 29, 2018 and a Second

Amended Complaint on June 4, 2018. (ECF Nos. 5, 9.) Over a month after she filed the

Second Amended Complaint, Summons were issued on July 5, 2018. (ECF No. 14.)

        On August 9, 2018, the Defendants filed a Motion to Dismiss, contending that all of

the Plaintiff’s claims should be dismissed because she lacks standing to bring them due to

her actions in a bankruptcy proceeding.4 The Motion also argues that even if the Plaintiff

had standing, dismissal of all of her claims is warranted because she failed to properly serve

any of the Defendants under the Federal Rules of Civil Procedure. Finally, even if the

Plaintiff had standing and properly served the Defendants, the Motion to Dismiss argues

that there is no individual liability under Title VII as to her claims against the Individual

Defendants, she failed to properly exhaust her Title VII retaliation claim, and she failed to

state a claim for discrimination under Title VII. On the day the Defendants filed their

Motion, the Clerk of this Court issued the Plaintiff a “Rule 12/56 Letter” indicating that a

failure to respond could result in the dismissal of her claims. (ECF No. 17.) After almost

three months, Lewis has still not filed a responsive pleading.

                                     STANDARD OF REVIEW

        I.       Motion to Dismiss under Rule 12(b)(1)

        When a defendant moves to dismiss a plaintiff’s claim for lack of standing, courts

commonly address the motion under Rule 12(b)(1) of the Federal Rules of Civil

Procedure. See Taubman Realty Group Ltd. Partnership v. Mineta, 420 F.3d 475 (4th Cir. 2003)

                                                            
4 See In re Lewis, No 18-13118 (Bankr. D. Md. Mar. 9, 2018).


                                                      4
 
(analyzing a claim of lack of standing as a challenge to subject matter jurisdiction); see also

Nicholas v. Green Tree Servicing, LLC, 173 F. Supp. 3d 250 (D. Md. 2016) (same). Similarly, a

motion to dismiss for failure to exhaust administrative remedies is also governed by Rule

12(b)(1). Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003); Clarke v. DynCorp Intern.

LLC, 962 F.Supp.2d 781, 786 (D. Md. 2013).

        A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure for

lack of subject matter jurisdiction challenges a court’s authority to hear the matter brought

by a complaint. See Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). This challenge

under Rule 12(b)(1) may proceed either as a facial challenge, asserting that the allegations in

the complaint are insufficient to establish subject matter jurisdiction, or a factual challenge,

asserting “that the jurisdictional allegations of the complaint [are] not true.” Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009) (citation omitted). A plaintiff carries the burden of

establishing subject matter jurisdiction. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999).

       II.    Motion to Dismiss under Rule 12(b)(5)

       A motion to dismiss for insufficient service of process is permitted by Federal Rule

12(b)(5). “Once service has been contested, the plaintiff bears the burden of establishing the

validity of service pursuant to Rule 4.” Parker v. Am. Brokers Conduit, 179 F. Supp. 3d 509,

515 (D. Md. 2016) (citing O’Meara v. Waters, 464 F.Supp.2d 474, 476 (D. Md. 2006)). While

generally failure to strictly comply with Rule 4 may not invalidate service of process if service

of process gives the defendant actual notice of the pending action, the plain requirements for

the means of effecting service of process may not be ignored. Armco, Inc. v. Penrod–Stauffer




                                               5
 
Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984); Aryes v. Ocwen Loan Servicing, LLC, 129 F.

Supp. 3d 249, 260 (D. Md. 2015).

        III.    Motion to Dismiss under Rule 12(b)(6)

        Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) authorizes the dismissal of a complaint if it fails to state a

claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The purpose of Rule

12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding the

facts, the merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464

F.3d 480, 483 (4th Cir. 2006).         While a complaint need not include “detailed factual

allegations,” it must set forth “enough factual matter (taken as true) to suggest” a cognizable

cause of action. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In reviewing a Rule 12(b)(6) motion, a court “‘must accept as true

all of the factual allegations contained in the complaint’” and must “‘draw all reasonable

inferences [from those facts] in favor of the plaintiff.’” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations omitted); Hall v. DIRECTV, LLC,

846 F.3d 757, 765 (4th Cir. 2017). However, a court is not required to accept legal

conclusions drawn from those facts. Iqbal, 556 U.S. at 678.

                                            ANALYSIS

        In their Motion to Dismiss, the Defendants raise several arguments for the dismissal

of Plaintiff’s claims. As explained below, all of the Plaintiff’s claims are dismissed first

because she lacks standing to bring them due to her actions in a bankruptcy proceeding.


                                                   6
 
Even if the Plaintiff had standing, however, dismissal of all of her claims is also warranted

because she failed to properly serve any of the Defendants under the Federal Rules of Civil

Procedure. Finally, even if the Plaintiff had standing or had properly served the Defendants,

there is no individual liability under Title VII as to her claims against the Individual

Defendants, she failed to properly exhaust her Title VII retaliation claim, and she failed to

state a claim for discrimination under Title VII.  

       I.      Grounds for Dismissal of all of the Plaintiff’s Claims

               a. Motion to Dismiss under Rule 12(b)(1) for Lack of Standing

       Defendants argue that Plaintiff’s claims must be dismissed for lack of standing

because she filed a petition for bankruptcy in the United States Bankruptcy Court for the

District of Maryland. In re Lewis, No 18-13118 (Bankr. D. Md. Mar. 9, 2018). Accordingly,

her claims now have been assigned to the bankruptcy trustee. “Filing a petition for Chapter 7

bankruptcy creates an estate comprised of the debtor’s property, including ‘all legal or

equitable interests of the debtor in property as of the commencement of the case.’” Nicholas

v. Green Tree Servicing, LLC, 173 F. Supp. 3d 250, 255 (D. Md. 2016) (citing 11 U.S.C. §

541(a)(1)(2012). Such interests include, among others, “non-bankruptcy causes of action that

arose out of events occurring prior to the filing of the bankruptcy petition.” Wilson v. Dollar

Gen. Corp., 717 F.3d 337, 342 (4th Cir. 2013). The debtors list these interests on a Schedule

of Personal Property when filing for bankruptcy.

       After filing for bankruptcy, the bankruptcy trustee “has exclusive authority to use,

sell, or lease estate property.” Miller v. Pac. Shore Funding, 287 B.R. 47, 50 (D.Md. 2002).

Therefore, if a cause of action arose prior to the debtor filing for bankruptcy, “the trustee


                                                7
 
alone has standing to bring that claim.” Nat’l American Ins. Co. v. Ruppert Landscaping Co., 187

F.3d 439, 441 (4th Cir. 1999).

        A debtor may regain standing to assert his or her claim, but only if the bankruptcy

trustee affirmatively abandons the claim.5 Nicholas, 173 F. Supp. at 255 (citing Nat’l American

Ins. Co., 187 F.3d at 441). A trustee cannot abandon a claim, however, and the claim remains

the property of the estate after the bankruptcy proceedings close, if the debtor did not

disclose the claim on its Schedule of Personal Property included in the bankruptcy petition.

See Nicholas, 173 F. Supp. at 255 (“If the debtor’s schedule does not disclose a cause of action

that accrued pre-petition, that cause of action remains the property of the estate after the

bankruptcy case is closed.”) (citation omitted).

        Here, Lewis filed her EEOC Charge in June of 2017 and received the Notice of Right

to Sue on February 14, 2018. (ECF Nos. 1, 1-3.) Subsequently, Lewis filed for Chapter 7

Bankruptcy on March 9, 2018. (In re Lewis, No 18-13118 (Bankr. D. Md. Mar. 9, 2018), ECF

No. 1). At that time, any standing to pursue her instant claims were transferred to the

bankruptcy trustee. On her Schedule of Property, under “claims against third parties,

whether or not you have filed a lawsuit or made a demand for payment,” the Plaintiff did

not list any claims, including her instant Title VII claims. (Id., ECF No. 24.) This is despite

the fact that she had already filed her EEOC Charge, and just one month prior received her

Notice of Right to Sue. Therefore, at the close of the bankruptcy proceedings, the trustee

could not abandon the claims. See Nicholas, 173 F. Supp. 3d at 255 (explaining that while

                                                            
5 As this Court stated in Nicholas, “[p]roperty belonging to the bankruptcy estate may be abandoned in three

ways: (1) by the trustee after notice and hearing; (2) by court order after notice and hearing; or (3) by
operation of law if property listed on the debtor’s schedules of property has not been administered when the
bankruptcy case closes.” 173 F. Supp. 3d at 255 (citing 11 U.S.C.A. § 554).

                                                     8
 
“debtors’ schedules need not identify every potential cause of action, every possible

defendant, or even any defendant at all,” they must allege “enough information that a

reasonable investigation by the trustee would reveal the claim ultimately asserted”). Because

Plaintiff failed to list any claims at all, her claims remain an asset of the bankruptcy estate

and she does not have standing to bring instant Title VII claims. On this ground alone,

Defendants’ Motion to Dismiss is GRANTED and Plaintiff’s claims are DISMISSED

                 b. Motion to Dismiss Under Rule 12(b)(5) for Insufficient Service of
                    Process

        Defendants seek to dismiss the Plaintiff’s claims pursuant to Federal Rule of Civil

Procedure 12(b)(5) because Plaintiff did not properly serve any of her Pleadings on the

Defendants under either the Federal Rules of Civil Procedure.6 (ECF No. 16.) “Absent

effective service of process, a court is without jurisdiction to render a personal judgment

against a defendant.” Federal Deposit Insurance Corp. v. Schaffer, 731 F.2d 1134, 1135–1136 (4th

Cir. 1984). “Once service has been contested, the plaintiff bears the burden of establishing

the validity of service pursuant to Rule 4.” Parker v. Am. Brokers Conduit, 179 F. Supp. 3d 509,

515 (D. Md. 2016) (citing O’Meara v. Waters, 464 F.Supp.2d 474, 476 (D. Md. 2006)). This

Court analyzes below whether the Plaintiff properly served the Individual Defendants before

analyzing whether she properly served the Corporate Defendant.

                          i. Service of Process on the Individual Defendants

        The Individual Defendants argue that Plaintiff failed to properly serve them under

the Federal Rules of Civil Procedure. Under Federal Rule of Civil Procedure 4(e), an

                                                            
6 Federal Rule of Civil Procedure 5(a) provides that pleadings filed after the original complaint must be served

on every party unless the court orders otherwise. Fed. R. Civ. P. 5(a)(1)(B).
                                                       9
 
individual may be served in a judicial district of the United States by: (1) following state law

for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made; or (2) doing any of the following:

(A) delivering a copy of the summons and complaint to the individual personally; (B) leaving

a copy of each at the individual’s dwelling or usual place of abode with someone of suitable

age and discretion who resides there; or (C) delivering a copy of each to an agent authorized

by appointment or by law to receive service of process. Fed. R. Civ. P. 4(e). In Maryland, a

plaintiff may serve process on an individual by certified mail with restricted delivery and

return receipt stating to whom process is delivered and the date and address of delivery. Md.

Rule 2–121(a).

       Plaintiff sent all of the Summons and copies of the Pleadings to the Individual

Defendants’ last known place of employment—the Defendant Hyundai Antwerpen. The

Federal Rules of Civil Procedure do not permit service upon an individual by mailing a

summons to their last known place of employment. See Fed. R. Civ. P. 4(e); Md. Rule 2-

121(a); Berrios v. Keefe Commissary Network, LLC, No. TDC-17-0826, 2018 WL 1123692, at *4

(D. Md. Mar. 1, 2018) (“Neither the federal rules nor Maryland law allow for service of

process at a defendant’s place of business absent personal service.”); Marinkovic v. Schulz, No.

GLR-16-1461, 2017 WL 6422372, at *2 (D. Md. Aug. 9, 2017) (“Service of process on an

individual’s place of business does not satisfy Rule 4(e)’s requirements for serving

individuals.”). Therefore, Lewis did not properly serve any of the Individual Defendants.




                                              10
 
                      ii. Service on Antwerpen Hyundai was Ineffective

       With respect to Antwerpen Hyundai, Federal Rule of Civil Procedure 4(h) requires

that a domestic corporation that is subject to suit under a common name must be served:

       (1) In a judicial district of the United States:

       a. in the manner prescribed by Rule 4(e)(1) for serving an individual; or
       b. by delivering a copy of the summons and of the complaint to an officer, a
          managing or general agent, or any other agent authorized by appointment
          or by law to receive service of process and—if the agent is one authorized
          by statute and the statute so requires—by also mailing a copy of each to
          the defendant.

Fed R. Civ. P. 4(h). As explained above, a plaintiff in Maryland may be served by certified

mail with restricted delivery and return receipt stating to whom process is delivered and the

date and address of delivery. Md. Rule 2–121(a). Maryland law further provides that “service

is made upon a corporation, association, or joint stock company by serving its resident agent,

president, secretary, or treasurer.” Md. Rule 2-124(d).

       Here, the Complaint was sent through FedEx to Antwerpen Hyundai’s place of

business. It was not served upon a resident agent, president, secretary, or treasurer in

accordance with Maryland law and it was not sent by restricted delivery certified mail.

Furthermore, the summons was signed by J. Wolf, who is not the resident agent, president,

vice-president, treasurer, or secretary of Antwerpen. (Antwerpen Decl., ECF No. 16-2 at ¶

4.) Therefore, since Plaintiff failed to effectuate service upon Defendant Antwerpen

Hyundai in accordance with the Federal Rules, her claims against the Corporate Defendant

fail for ineffective service of process.

       II.     Grounds for Dismissal of the Plaintiff’s Particular Claims



                                                11
 
       Even if the Plaintiff’s claims had survived to this juncture, her Title VII claims for

retaliation and discrimination would be dismissed for the additional reasons that there is no

individual liability under Title VII as to her claims against the Individual Defendants, she

failed to properly exhaust her retaliation claim, and she failed to state a claim for

discrimination.

               a. Motion to Dismiss Plaintiff’s Claims against the Individual
                  Defendants

       Defendants assert that Plaintiff’s claims against the Individual Defendants must be

dismissed because there is no individual liability under Title VII. The United States Court of

Appeals for the Fourth Circuit has held that an individual may only be liable under Title VII

if he or she qualifies as an “employer” within the meaning of the statute. Weathersbee v.

Baltimore City Fire Department, 970 F. Supp. 2d 418, 425 (D. Md. 2013) (citing Lissau v. Southern

Food Service, Inc., 159 F.3d 177, 181 (4th Cir. 1998)). This is because individual liability under

the Act “would improperly expand the remedial scheme crafted by Congress.” Id.; see also

Weathersbee, 970 F. Supp. 2d (dismissing Title VII claims against Baltimore City Fire

Department Chief); Erskine v. Bd. of Educ., 197 F. Supp. 2d 399, 405 (D. Md. 2002)

(dismissing Title VII claims against public school administrators). An employer under Title

VII is defined as “a person engaged in an industry affecting commerce who has fifteen or

more employees for each working day in each of twenty or more calendar weeks in the

current of preceding calendar year . . ..” 42 U.S.C. § 2000(e)(b). The Plaintiff does not allege

that any of the Defendants meet these criteria, and therefore because none of the individual

Defendants are employers within the meaning of Title VII, Plaintiff’s claims against these

Defendants must fail.

                                               12
 
                 b. Motion to Dismiss Plaintiff’s Retaliation Claim

        Defendants assert that this Court lacks jurisdiction over Plaintiff’s Title VII

retaliation claim because she failed to administratively exhaust the claim with her EEOC

Charge. Failing to exhaust administrative remedies deprives this Court of subject matter

jurisdiction over the claims. Jones v. Calvert Group, Ltd., 551 F.3d 297, 300 (4th Cir. 2009).

        Before bringing a Title VII discrimination claim in federal or state court, a plaintiff

must meet certain statutory requirements. First, Title VII requires that a plaintiff file a

“charge” of discrimination with the EEOC or appropriate agency before proceeding to

court. 42 U.S.C. § 2000e-5(e)(1). In Maryland, a deferral state,7 a Title VII claim of

discrimination must be filed with the EEOC within 300 days of the alleged discriminatory

action. EEOC v. R & R Ventures, 244 F.3d 334, 338 n.1 (4th Cir. 2001). If the EEOC

dismisses the charge or the plaintiff requests a right to sue notice, a plaintiff has ninety days

from receiving his or her notice of right to sue letter to file an action in court. 42 U.S.C. § e-

5(f)(1). Finally, a plaintiff’s suit is limited to the grounds asserted in the underlying EEOC

charge. Jones v. Calvert Group, Ltd., 551 F.3d 297, 300 (4th Cir. 2009). The purpose of this

requirement is to ensure “that the employer is put on notice of the alleged violations so that

the matter can be resolved out of court[,] if possible.” Miles v. Dell, Inc., 429 F.3d 480, 490

(4th Cir. 2005) (citation omitted). Accordingly, a party will be heard only on those “claims

stated in the initial [EEOC] charge, those reasonably related to the original complaint, and

those developed by reasonable investigation of the original complaint.” Hart v. Broadway

                                                            
7 A deferral state is one with “a State or local agency with authority to grant or seek relief from such practice

or to institute criminal proceedings with respect thereto upon receiving notice thereof.” 42 U.S.C. § 2000e-
5(e)(1); 29 U.S.C. § 626(d)(2). Maryland is classified as a deferral state due to the Maryland Commission on
Human Relations (MCHR), a state agency that is capable of providing relief from discrimination.

                                                       13
 
Services, Inc., 899 F. Supp. 2d 433, 440 (D. Md. 2012) (quoting Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996)).

           The Motion to Dismiss argues that although Plaintiff filed suit within 90 days of

receiving her right to sue notice, she failed to administratively exhaust her retaliation claim

by describing it in her Charge. Plaintiff’s EEOC charge states:

    I.        I began working for the above referenced employer in 2016, as a Sales
              Person. In April of 2017, I requested part-time work three times and was
              denied. However, another similarly situated male employee, Lasannah
              Tweh, was granted part-time work immediately.
    II.       Respondent has no reasonable explanation for its actions.
    III.      I believe I was discriminated against with respect to unequal terms and
              conditions (part-time work) due to my sex (female) in violation of Title
              VII of the Civil Rights Act of 1964, as amended.

(ECF No. 1-3 at 4). In addition, under the “discrimination based on” section of the Charge,

she only checked “sex,” not “retaliation.” (Id.) Accordingly, neither the Plaintiff’s allegations

in her Charge nor the Charge itself gave Antwerpen Hyundai any notice that she was

bringing a retaliation claim. For this reason, this Court would lack subject matter jurisdiction

over the Plaintiff’s retaliation claim and dismissal would be warranted.

                  c. Motion to Dismiss Plaintiff’s Discrimination Claim

           Defendants assert that Plaintiff’s discriminatory disparate treatment claim fails to

state a claim upon which relief can be granted. In order to demonstrate a prima facie case of

disparate treatment on the basis of gender discrimination, a plaintiff must allege that: (1) she

is a member of a protected class, (2) her job performance was satisfactory, (3) she was

subjected to an adverse employment action; and (4) similarly situated employees outside of

her class received more favorable treatment. See Holland v. Washington Homes, Inc., 487 F.3d

208, 214 (4th Cir. 2007); see also Booth v. Cty. Exec., 186 F. Supp. 3d 479, 486 (D. Md. 2016)

                                                14
 
(explaining that an inference of “gender discrimination could be based on a comparison to

the treatment of similarly situated co-workers of different races or genders if those

colleagues were treated more favorably under similar circumstances”).

        Plaintiff alleges that she was denied opportunities to work part-time while a male

employee was permitted to work part time. Even assuming that she satisfied the first three

prongs of the prima facie case for discrimination, she fails to allege any facts supporting that

the male employee was similarly situated. Rather, she makes the conclusory allegation that he

was “a similarly situated male,” which is insufficient to state a claim for discrimination. See

Hurst v. District of Columbia, No. 15-1410, 681 F. App’x 186 (4th Cir. Mar. 7, 2017)

(explaining that a showing that other employees are similarly situated typically

includes evidence that the employees dealt with the same supervisor, . . . [were] subject to

the same standards[,] and . . . engaged in the same conduct without such differentiating or

mitigating circumstances that would distinguish their misconduct”) (internal quotations and

citation omitted). Lewis does not allege whether she and the male employee dealt with the

same supervisors, engaged in the same conduct, or any facts showing that they were similarly

situated. Therefore, she has failed to state a claim for discrimination. For all of the above

reasons, Defendants’ Motion to Dismiss (ECF No. 16) is GRANTED and Plaintiff’s claims

are DISMISSED.8

                                              CONCLUSION

        For the reasons stated herein, Defendants’ Motion to Dismiss (ECF No. 16) is

GRANTED and Plaintiff’s claims are DISMISSED. A separate Order follows.
                                                            
8 To the extent Plaintiff made passing references to state law torts such as invasion of privacy, these claims

would also be dismissed for lack of standing and failure to effectuate service of process.
                                                     15
 
    Dated: November 5, 2018

                                   _____/s/__________________
                                   Richard D. Bennett
                                   United States District Judge




                              16
 
